Name: 2004/679/EC: Commission Decision of 5 October 2004 amending Decision 2004/630/EC approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds during 2004, and laying down reporting and eligibility rules for the financial contribution from the Community to the implementation costs of those programmes (notified under document number C(2004) 3607)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  agricultural activity;  EU finance;  health
 Date Published: 2005-10-12; 2004-10-07

 7.10.2004 EN Official Journal of the European Union L 310/75 COMMISSION DECISION of 5 October 2004 amending Decision 2004/630/EC approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds during 2004, and laying down reporting and eligibility rules for the financial contribution from the Community to the implementation costs of those programmes (notified under document number C(2004) 3607) (Text with EEA relevance) (2004/679/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Council Decision 90/424/EEC provides for a financial contribution from the Community for the undertaking of technical and scientific measures necessary for the development of Community veterinary legislation and for veterinary education or training. (2) Commission Decision 2004/111/EC (2) provides for the implementation in 2004 of surveys for avian influenza in poultry and wild birds in the Member States, subject to the survey plans being approved by the Commission; these surveys should investigate the presence of infections in poultry, which could lead to a review of current legislation and contribute to the knowledge of the possible threats for animals and humans from the wildlife. (3) Programmes submitted by Member States have been examined by the Commission against the guidelines established by Decision 2004/615/EC amending Decision 2004/111/EC on the implementation of surveys for avian influenza in poultry and wild birds in the Member States to be carried out during 2004, and found to be consistent with those guidelines. (4) In view of difficulties experienced with the implementation of such programmes for the first time new Member States were granted an extended deadline for the submission of their programmes. (5) Member States programmes already submitted have been approved individually by Commission Decision 2004/630/EC (3) and granted a financial contribution. (6) Programmes now submitted by the New Member States have been examined, found to be consistent with the established guidelines and should therefore be approved. (7) Decision 2004/630/EC should therefore be amended in order to approve the individual programmes submitted by the New Member States; however in view of the experiences gained during recent major epidemics of avian influenza a re-allocation of the financial contribution by the Community should be made. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I of Decision 2004/630/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 32, 5.2.2004, p. 20. Decision as amended by Decision 2004/615/EC (OJ L 278, 27.8.2004, p. 59). (3) OJ L 287, 8.9.2004, p. 7. ANNEX ANNEX I Member States programmes for avian influenza surveys in poultry and wild birds (in EUR) Code Member State Period Maximum amount for co-financing AT Austria 15 March 2004-15 March 2005 10 800,00 BE Belgium 15 March 2004-15 March 2005 11 700,00 CY Cyprus 15 March 2004-15 March 2005  CZ Czech Republic 15 March 2004-15 March 2005 3 600,00 DE Germany 15 March 2004-15 March 2005 78 500,00 DK Denmark 15 March 2004-15 March 2005 72 600,00 EE Estonia 15 March 2004-15 March 2005 2 600,00 EL Greece 15 March 2004-15 March 2005 15 700,00 ES Spain 15 March 2004-15 March 2005 34 300,00 FI Finland 15 March 2004-15 March 2005 40 500,00 FR France 15 March 2004-15 March 2005 148 900,00 HU Hungary 15 March 2004-15 March 2005 7 800,00 IE Ireland 15 March 2004-15 March 2005 32 300,00 IT Italy 15 March 2004-15 March 2005 192 000,00 LT Lithuania 15 March 2004-15 March 2005 4 200,00 LU Luxembourg 15 March 2004-15 March 2005 1 900,00 LV Latvia 15 March 2004-15 March 2005 2 500,00 MT Malta 15 March 2004-15 March 2005 1 700,00 NL The Netherlands 15 March 2004-15 March 2005 148 000,00 PL Poland 15 March 2004-15 March 2005 32 000,00 PT Portugal 15 March 2004-15 March 2005 18 700,00 SE Sweden 15 March 2004-15 March 2005 28 500,00 SK Slovakia 15 March 2004-15 March 2005 9 700,00 SI Slovenia 15 March 2004-15 March 2005 5 500,00 UK United Kingdom 15 March 2004-15 March 2005 85 600,00 Total 989 600,00